 ,In the Matter ofSUTHERLANDPAPER COMPANYandLOCAL UNION No. 7,BROTHERHOOD OF TEAMSTERS,ETC., A. F. OF L.Case No. 7-R-1605.=Decided February 24, 1944`Mr. Charles H. Farrell,ofKalamazoo,'Mich., for ;the Company.Mr. Roland L. Huff,of Kalamazoo, Mich., for the Teamsters.Mr. Henry Ford ,Jr.,ofKalamazoo,Mich., for the Independent.Mr. Armin Uhler,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a-petition duly filed by International Brotherhood of Team-sters, Chauffeurs, Warehousemen, and Helpers, A. F. of L.,' Local UnionNo. 7,1 herein called the Teamsters, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSutherland Paper Company, Kalamazoo, Michigan, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Frederick P. Mett, TrialExaminer.Said hearing was held at, Kalamazoo, Michigan, on De-cember 13, 1943.The Company, the Teamsters, and Independent.Union of Sutherland Paper Company Employees, Inc., herein calledthe Independent, appeared and participated.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free-from prejudicial errorand are hereby affirmed. The Company, the Teamsters and the In-dependent filed briefs which the Board has considered.-Upon the entire record in the case, the Board makes the following :1 The name of the union as indicated on the petition and as distinguishedfrom that usedin the captionherein ispresumed to be correctand will herein be used whenevernecessary.55 N. L. R. B., No. 638 SUTHERLAND PAPER COMPANY39)FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSutherland Paper Company is a Michigan corporation with its prin--cipal office and two plants at Kalamazoo, Michigan, where it is en--gaged in processing paper box board and manufacturing paper car-tons and paper specialties.The Company employs approximately-2,200 employees. -During the 6-month period ending November 16,1943, the Company-purchased raw materials valued at approximately 3 million dollars,-approximately 90 percent of which was shipped to its plants from out-side the State of Michigan.During the same period the Company's-total sales amounted to approximately 7 million dollars, including-shipments to destinations outside the State of Michigan valued atapproximately 6 million dollars.The Company admits that it is engaged in commerce within the-meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers, Local Union No. 7, affiliated with the AmericanFederation of Labor, and Independent Union of Sutherland PaperCompany Employees, Inc., unaffiliated, are labor organizations admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 25, 1943, the Teamsters requested recogni-tion from the Company as the exclusive representative of its truck-drivers.The Company refused so to recognize the Teamsters because-of the existence of a contract with the Independent covering the em-ployees in the alleged unit.The Independent has joined in the Com-pany's contention that said contract is a bar to the present proceeding.The record discloses that in June 1938, the Company and, the Inde-pendent' entered into a collective agreement covering all except officeand supervisory employees.Similar 1-year contracts were executedby the parties on the first days of July 1939, 1940, and 1941. The con-tract upon which the Company and the Independent rely in opposinga present investigation to ascertain representatives was entered intoon July 1, 1942, but, unlike its predecessors, it provides for a 2-yearterm and does not expire until June 30, 1944. Since this contract isfor a longer term than 1 year and has already been in effect for morethan 19 months, it does not constitute a bar to a present determinationof representatives.22 SeeMatteror LosAngeles Shipbuilding and Drydock Company,40 N. L. R. B. 1150;Matter of Kahn&Feldman,Inc.,30 N. L R.B 294, and cases cited there. 40DECISIONS OF NATIONAL LABOR, RELATIONS BOARDA statement of the Acting'Regional Director, introduced into evi-dence at the hearing, indicates that the Teamsters represents a sub-stantial number, of employees in the unit hereinafter found appro-priate.3We find that a question affecting cominerce has arisen concerning the-representation of employees of the Company, within the meaning, ofSection (9) c and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Teamsters contends that a separate unit composed of dri'verswho operate the Company's motor trucks, both over the highwaysbetween Kalamazoo and other cities, 4' and locally betwveeli the Coln-'pany's plants, railroad terminals, customers and suppliers,-5 is appro-priate.The Company and the Independent, on the other hand, insistthat such a unit is inappropriate and that the plant-wide unit estab-lished'by past bargaining history should not be disturbed.The record shows that since 1938 the Company has maintained con-tractural relations with the Independent; covering "all persons em-ployed by the [Company] in any and all departments thereof, withthe'exception of the [Company's] officers, executives, managers super-intendents, assistant superintendents, foremen' or forewomen, andoffice employees." 7Each, of the five contracts successively enteredinto between June 1938 and- July 1942 s contains schedules of wagesand other terms of employment applicable to employees in the severaldepartments and classifications.While the first three of these agree-ments make no specific mention of truck drivers, the agreements ofJuly 1, 1941 and 1942, set out their rate of compensation together 'withthat of other employees listed tinder "Dispatch" in the Company'sStandard Carton Division.According to the record, the Independent,since its inception, has represented the drivers in negotiating contractswith the Company as well as in the matter of individual grievances.7The Acting Regional Director reported that the Teamsters submitted 17 application formembership cards all of which bore apparently genuine original signatures ; that the namesof 16 persons appearing on the' cards were listed on the Company's pay roll of November16, 1943, which contained the names of 22 employees in the appropriate unit; and that16 cards \Nere dated between October 1 and 8, 1943, 1 card being undated.and- Chicago.g-These employees are referred to in the record as local cartage driversb'upra,Section III.The contracts introduced in'evidence refer to an earlier agreement between the partiesentered into October 2, 1937.7The contract last, entered into by the parties on, July 1, 1942, also excludes'salariedwatchmen from the unit.sThe parties on March 6 and July 12, 1943, respectively, exeeuted'agreeinents supble-mental to the contract of July 1, 1942, neither'of which is'of'importance to the'issues'hereInvolved. .SUTHERLAND PAPER COAIPANI41Thus, it appears that the drivers have been submerged in the industrialunit which, since 1938, has prevailed at the Company's plant.On the other hand, truck drivers belong to a clearly defined andhistorical craft ° and their interests are identified with the business oftransportation rather than with the particular industry which theyserve.10Drivers are solely concerned with and responsible for -theoperation and safety of their vehicles and of the goods entrusted tothem for transit and delivery. In carrying out their peculiar duties,they are subject to Federal and State legislation and regulatoryprovisions which do not affect other employeesl1While the servicesof the drivers in transporting and delivering materials and manu-factured products to and from the plant are essential to the Com-pany's business, the functions of the drivers are not integrated withthose of production employees.12The Company's drivers are thuswell identified as a separate and homogeneous group with distinctfunctions and interests.Indeed, these employees are under the sepa-rate supervision of the Fleet Superintendent lj and .they hold regularmonthly safety meetings in which their special problems are discussedwith the superintendent.Finally, the Company's drivers have beenorganized' by the Teamsters which has made a substantial showingof membership among them (supra,'Section III).14While we have often given weight to past bargaining history indetermining the scope of employee -units,this factor is not of itselfconclusive when, as here,the propriety of a craft unit has never beenin issue 1S and there i4 a, manifest overbalance of considerations whichmilitates-in favor of establishing a different unit.Under all the cir-cumstances,we find thatthe Company's drivers, -excluding all super-visory employeeswith authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, or"SeeMatter of Fedeiat Telephone,(Radio Corpordtion,49 N L R B. 938.11CfMatter of Jones ,E Laughlin Steel Corporation,54 N L R B 679.11Di ivers engaged,in the transpoi tation of goods, whether employed by public, Conti act,or piivate carriers, because of the nature of their work and their special concern Withhighway safety,have been excluded from the operation of the Fair Labor Standaids,Act(52 Stat 1060,Section-13),and subjected to regulation under the provisions of theFederal Motor Cariier Act (49 Stat 543, Section 204)Compare the similai exemptionof transportation employees under the terms of the Public Contract Act (49 Stat 2036;Regulation 504, Article 102 ; Rules and Interpretations No 2)12 It is unimportant in this connection that the Company's"over'the road"drivers,whose regular horning hours haAe recently been reduced to 40 hours per week, are affordedan opportunity to peifoiui other duties in the plant so as to receive the benefit of overtimecompensationThis extra work is entirely voluntary and is-not a part-of-the driver'sregular employment.13The Fleet Superintendent is in charge of a departmentknown as the"Motor, TruckDivision" whichis composed of the drivers and auxiliary personnel.14 CfMatter of Brewster Aeronautical Corporation,31 N. L. R B 776.15Cf.Matter of General Foods Corporation,Corn MillDti ision,54 N. L.R.B 596;Matter of Westinghouse Electric ci Manufacturing Cotnpnay,49 N. L.R B 445, andcases cited there.Matter of Tampa Florida Brewery,Inc, 42 N L. R.B. 642. -42DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectively recommend such action, constitute a unit appropriate forthe,purposes of collective bargaining, within the meaning of Section`9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by ,an election by secret ballot among the em--ployees in the appropriate unit 'who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the-Direction.tDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations' Board by Section 9 (c) of the National Labor Rela-Ltions Act, and pursuant to Article III, Section '9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to-ascertain -representa-tives for the purposes of collective bargaining with Sutherland Paper-Company, Kalamazoo, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the-Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, among-the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding-during said 'pay-roll period because they were ill or on vacation or-temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the-election, to determine whether they desire to be represented by Inter-,-nationalBrotherhood of Teamsters,Warehousemen, and Helpers,'Local Union No. 7, affiliated with the American Federation of Labor,or by Independent Union of Sutherland Paper, Company Employees,Inc.,'for the purposes of collective bargaining, or by neither.